______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


MELISSA SAPP-SMITH,

               Plaintiff,                                  MEMORANDUM DECISION
                                                         AND ORDER ADOPTING REPORT
vs.                                                        AND RECOMMENDATION

WASATCH PROPERTY                                            Case No. 2:18CV413-DAK-BCW
MANAGEMENT, et al.,
                                                                  Judge Dale A. Kimball
               Defendant.



       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Brooke C. Wells under 28 U.S.C. § 636(b)(1)(B).

On February 6, 2019, Magistrate Judge Wells issued a Report and Recommendation,

recommending that Defendants’ Motion to Dismiss, pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, be granted and that Plaintiff’s Complaint be dismissed with prejudice

for failure to state a claim upon which relief can be granted. The Report and Recommendation

notified Plaintiff that any objection to the Report and Recommendation was required to be filed

within fourteen days of receiving it. As of the date of this Order, Plaintiff has not filed an

objection and the time for doing so has passed.

       A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

Report and Recommendation and the record de novo. The court agrees with Magistrate Judge

Wells’ recommendation to dismiss the case for failure to state a claim upon which relief can be
granted. The court construes pro se filings liberally. See Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). However, Plaintiff has not alleged actionable federal claims or facts to support

such claims.

       Accordingly, the court adopts and affirms Magistrate Judge Wells’ Report and

Recommendation in its entirety. The court grants Defendant’s Motion to Dismiss [Docket No.

13] and Plaintiff’s Complaint is dismissed with prejudice for failure to state a claim upon which

relief can be granted.

       DATED this 1st day of March, 2019.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                2
